Citation Nr: 1144553	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-48 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from May 1951 to December 1952, from May 1953 to May 1968, from May 1971 to May 1973, and from May 1975 to October 1977.  He had additional service in the Air National Guard of Colorado.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO, in pertinent part, granted service connection and assigned an initial 50 percent rating for PTSD, effective August 10, 2009.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized the issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In February 2011, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of that hearing is of record.   

In March 2011, the Board remanded the claim for an initial rating in excess of 50 percent for PTSD to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the AMC continued to deny the claim (as reflected in a September 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As a final preliminary matter, the claims files reflect that the Veteran was previously represented by Paralyzed Veterans of America (as reflected in an August 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In December 2010, the Veteran filed a VA Form 21-22 appointing Disabled American Veterans as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

During the February 2011 hearing, the Veteran testified that he was receiving treatment for PTSD at the Denver VA Medical Center (VAMC).  He added that he saw his therapist as often as he could.  A May 2011 VA examination report reflects that the Veteran was continuing to see Dr. P. at the Denver VAMC for one-on-one supportive therapy.  The VA examiner noted that the Veteran was often accompanied to the interview sessions by his wife, as they had many marital issues.  

The evidence currently of record includes VA treatment records from the Denver VAMC, dated from November 2006 to December 2010.  The most recent VA treatment record is a December 2010 record of mental health individual psychotherapy with Dr. P.  This record reflects that the Veteran was seen with his wife on that date for the first time.  Dr. P. indicated that the Veteran had asked him to write a letter supporting his claim for a higher rating for PTSD, and stated that he would be willing to write such a letter after Christmas.  The plan was to continue individual therapy, and the Veteran was to return for an appointment in January.  

Despite the fact that VA treatment records dated from November 2006 to December 2010 have been obtained, the February 2011 hearing testimony and the May 2011 VA examination report reflect that more recent records of VA treatment are available.  

The Board has considered that, in October 2011, the Veteran submitted a 30-Day Waiver, in response to the September 2011 SSOC, in which he indicated that he did not have any additional evidence regarding his appeal.  Nevertheless, any records of VA treatment since December 2010 are potentially pertinent to the appeal and within the control of VA.  As such, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In March 2011, the claim for a higher initial rating for PTSD was remanded, in part, to obtain the necessary authorization from the Veteran to request mental health treatment records from Kaiser.  

In April 2011 correspondence, the AMC specifically asked the Veteran to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) for Kaiser, so that treatment information could be obtained.  The Veteran did not subsequently return a VA Form 21-4142.  The Board recognizes that VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Nevertheless, as the claim is being remanded for other development, the Board finds that an additional attempt should be made to obtain these private treatment records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain from the Denver VAMC any records of evaluation and/or treatment of the Veteran, dated since December 2010.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The AMC/RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from Kaiser.  

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



